
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.03


[FORM OF 2010 CITI STOCK PAYMENT PROGRAM NOTIFICATION FOR AWARDS
GRANTED IN OCTOBER, NOVEMBER & DECEMBER 2010]


2010 Citi Stock Payment Program Notification

        1.    Stock Payment Notification.    Citigroup Inc. ("Citigroup") hereby
notifies {NAME} (the "Participant"), of the award of the stock payment
summarized below, pursuant to the terms of the 2010 Citi Stock Payment Program
(the "Program") and the Citigroup 2009 Stock Incentive Plan, as amended and
restated effective April 20, 2010, and as it may be amended from time to time
(the "Plan"). The terms, conditions and restrictions of your stock payment are
contained in this Stock Payment Notification, including the attached Appendices
(together, the "Notification"), and are summarized, along with additional
information, in the 2010 Citi Stock Payment Program prospectus, and any
applicable prospectus supplements (together, a "Prospectus").

        2.    Stock Payment Award Summary*    

  Award Date:   {{October     } {November     } {December     } 2010}   Number
of Shares:   {# SHARES}   Vesting Date:   {INSERT SAME DATE AS AWARD DATE}  
Transfer Date:   {{October} {November} {December}, 20, 2011}


CITIGROUP INC. By:            

--------------------------------------------------------------------------------

[Name]
[Title]
   

--------------------------------------------------------------------------------

*The terms, conditions and restrictions applicable to your stock payment,
including the transfer restrictions applicable to your stock payment, are
contained in this Notification, which includes the Appendices hereto, and are
also summarized in the Prospectus.

--------------------------------------------------------------------------------



CITI STOCK PAYMENT PROGRAM NOTIFICATION APPENDIX

        This Appendix constitutes part of the Stock Payment Notification (the
"Notification") and is applicable to the stock payment award summarized on the
first page of this Notification. This Appendix sets forth the terms and
conditions and other information applicable to the award of a stock payment made
to Participant under the Program, as described in the Stock Payment Award
Summary on page 1. Awards of stock payments are hereinafter referred to as
"Awards". All Awards are denominated in shares of Citigroup common stock, par
value $.01 per share (referred to herein as "shares" or "Citigroup stock"). The
"Company", for purposes of this Notification, shall mean Citigroup and its
subsidiaries that participate in the Program.

        1.    Terms and Conditions.    The terms, conditions, and restrictions
of the Award are set forth below. Certain of these provisions, along with other
important information, are summarized in the 2010 Citi Stock Payment Program
prospectus, and any applicable prospectus supplement (together, the
"Prospectus"). The terms, conditions, and restrictions of the Award include, but
are not limited to, restrictions relating to the transfer of shares subject to
the Award and any provisions that may be imposed on the Award in accordance with
Section 12 below.

        Any monetary value assigned to an Award in any communication regarding
the Award is contingent, hypothetical, and for illustrative purposes only and
does not express or imply any promise or intent by the Company to deliver,
directly or indirectly, any certain or determinable cash value to Participant.
Participant understands that the Award is expressly made in lieu of the payment
of cash salary.

        2.    Distribution Date.    Subject to Section 4 below, vested shares
subject to an Award will be distributed to Participant as soon as is reasonably
practicable after the transfer date indicated in the Stock Payment Award Summary
on page 1.

        3.    Fractional Shares.    Fractional shares shall be treated in the
manner described in the Prospectus.

        4.    Transfer Date.    Prior to the transfer date set forth in the
Stock Payment Award Summary on page 1, the shares subject to an Award may not be
sold, pledged, hypothecated, assigned, margined or otherwise transferred, and no
such shares or interest or right therein shall be subject to the debts,
contracts or engagements of Participant or his or her successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law, by judgment, lien, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy or
divorce), and any attempted disposition thereof shall be null and void, of no
effect, and not binding on the Company in any way.

        5.    Stockholder Rights.    Participant shall have the same rights as a
stockholder of Citigroup over any shares covered by an Award, except as
described in Section 4 regarding the application of transfer restrictions.

        6.    Consent to Electronic Delivery.    In lieu of receiving documents
in paper format, by accepting an Award Participant agrees, to the fullest extent
permitted by law, to accept electronic delivery of any documents that Citigroup
may be required to deliver (including, but not limited to, prospectuses,
prospectus supplements, payment notifications and agreements, account
statements, annual and quarterly reports, and all other forms or communications)
in connection with an Award. Electronic delivery of a document to Participant
may be via a Company e-mail system or by reference to a location on a Company
intranet site to which Participant has access.

        7.    Plan Administration.    The Award described in this Notification
has been granted subject to the terms of the Plan, and the shares deliverable to
Participant in connection with an Award will be from the shares available for
grant pursuant to the terms of the Plan. This Notification (including the
Appendices) constitutes an Award Agreement pursuant to Section 14 of the Plan.

        8.    Taxes and Tax Residency Status.    By accepting an Award,
Participant agrees to pay all applicable income and/or social taxes and file all
required tax returns in all jurisdictions where Participant is subject

2

--------------------------------------------------------------------------------



to tax and/or an income tax filing requirement. If Participant is an employee in
one of Citigroup's expatriate programs, he or she agrees to pay all applicable
income and/or social taxes and file all tax returns in accordance with the
applicable expatriate policy.

        9.    Entire Agreement; No Right to Employment.    The Prospectus and
the Notification constitute the entire understanding between the Company and
Participant regarding the Award and supersede all previous written, oral, or
implied understandings between the parties hereto about the subject matter
hereof, including any written or electronic agreement, election form or other
communication to, from or between Participant and the Company. Nothing contained
herein, in the Plan, or in any Prospectus shall confer upon Participant any
rights to continued employment or employment in any particular position, at any
specific rate of compensation, or for any particular period of time.

        10.    Amendment.    The Personnel & Compensation Committee of the Board
of Directors of Citigroup (the "Committee") may in, its sole discretion, modify,
amend, terminate or suspend the Award or the Program at any time, except that no
termination, suspension, modification or amendment of the Award or the Program
shall (i) cause the Award or the Program to become subject to, or violate,
Section 409A of the Code, or (ii) adversely affect Participant's rights with
respect to the Award, as determined by the Committee, without Participant's
written consent.

        11.    Arbitration; Conflict; Governing Law.    Any disputes related to
an Award shall be resolved by arbitration in accordance with the Company's
arbitration policies. In the absence of an effective arbitration policy,
Participant understands and agrees that any dispute related to an Award shall be
submitted to arbitration in accordance with the rules of the American
Arbitration Association, if so elected by the Company in its sole discretion. In
the event of a conflict between the Prospectus and this Notification, this
Notification shall control. In the event of a conflict between this Notification
and the Plan, the Plan shall control. This Notification shall be governed by the
laws of the State of New York (regardless of conflict of laws principles) as to
all matters, including, but not limited to, the construction, application,
validity and administration of the Program.

        12.    Compliance with Regulatory Requirements.    Notwithstanding any
provision of this Notification to the contrary, Participant's Award will be
subject to any limitations, adjustments or clawback provisions applicable to
Participant to the extent required under (a) the Emergency Economic
Stabilization Act of 2008, as amended, and any applicable rules or regulations
thereunder, (b) any agreement entered into between the Company and the United
States Treasury Department in connection with the Company's participation in the
Troubled Asset Relief Program or the Exchange Agreement dated June 9, 2009
between the Company and the United States Treasury Department or (c) any policy
implemented at any time by the Company in its discretion to (i) comply with any
other legal, regulatory or governmental requirements, directions, supervisory
comments, guidance or promulgations specifically including but not limited to
guidance on remuneration practices or sound incentive compensation practices
promulgated by any U.S. or non-U.S. governmental agency or authority,
(ii) comply with the listing requirements of any stock exchange on which the
Company's common stock is traded or (iii) comply with or enable the Company to
qualify for any government loan, subsidy, investment or other program.

        13.    Disclosure Regarding Use of Personal Information and
Participant's Consent.    

        (a)    Definition and Use of "Personal Information."    In connection
with the grant of this Award, or any other equity program, and the
implementation and administration of any such program, including, without
limitation, Participant's actual participation, or consideration by the Company
for potential future participation, in any program at any time, it is or may
become necessary for the Company to collect, transfer, use, and hold certain
personal information regarding Participant in and/or outside of Participant's
home country.

        The "personal information" that Citigroup may collect, process, store
and transfer for the purposes outlined above may include Participant's name,
nationality, citizenship, tax or other residency status, work authorization,
date of birth, age, government/tax identification number, passport number,
brokerage account information, GEID or other internal identifying information,
home address, work address, job and location history, compensation and equity
award information and history, business unit, employing entity,

3

--------------------------------------------------------------------------------



and Participant's beneficiaries and contact information. Participant may obtain
more details regarding the access and use of his/her personal information, and
may correct or update such information, by contacting his/her human resources
representative or local equity coordinator.

        Use, transfer, storage and processing of personal information,
electronically or otherwise, may be in connection with the Company's internal
administration of its equity programs, or in connection with tax or other
governmental and regulatory compliance activities directly or indirectly related
to an equity program. For such purposes only, personal information may be used
by third parties retained by the Company to assist with the administration and
compliance activities of its equity programs, and may be transferred by the
company that employs (or any company that has employed) Participant from
Participant's home country to other Citigroup entities and third parties located
in the United States and in other countries. Specifically, those parties that
may have access to Participant's information for the purposes described herein
include, but are not limited to, (i) human resources personnel responsible for
administering the equity programs, including local and regional equity
coordinators, and global coordinators located in the United States;
(ii) Participant's U.S. broker and equity account administrator and trade
facilitator; (iii) Participant's U.S., regional and local employing entity and
business unit management, including Participant's supervisor and his/her
superiors; (iv) the Committee or its designee, which is responsible for
administering the Plan; (v) Citigroup's technology systems support team (but
only to the extent necessary to maintain the proper operation of electronic
information systems that support the equity programs); and (vi) internal and
external legal, tax and accounting advisors (but only to the extent necessary
for them to advise the Company on compliance and other issues affecting the
equity programs in their respective fields of expertise). At all times, Company
personnel and third parties will be obligated to maintain the confidentiality of
Participant's personal information except to the extent the Company is required
to provide such information to governmental agencies or other parties. Such
action will always be undertaken only in accordance with applicable law.

        (b)    Participant's Consent.    BY ACCEPTING THIS AWARD, PARTICIPANT
EXPLICITLY CONSENTS (I) TO THE USE OF PARTICIPANT'S PERSONAL INFORMATION FOR THE
PURPOSE OF BEING CONSIDERED FOR PARTICIPATION IN FUTURE EQUITY AWARDS OR
PAYMENTS (TO THE EXTENT HE/SHE IS ELIGIBLE UNDER APPLICABLE PROGRAM GUIDELINES,
AND WITHOUT ANY GUARANTEE THAT ANY AWARD OR PAYMENT WILL BE MADE); AND (II) TO
THE USE, TRANSFER, PROCESSING AND STORAGE, ELECTRONICALLY OR OTHERWISE, OF
HIS/HER PERSONAL INFORMATION, AS SUCH USE HAS OCCURRED TO DATE, AND AS SUCH USE
MAY OCCUR IN THE FUTURE, IN CONNECTION WITH THIS AWARD OR ANY OTHER PAYMENT OR
EQUITY AWARD, AS DESCRIBED ABOVE.

***

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.03



[FORM OF 2010 CITI STOCK PAYMENT PROGRAM NOTIFICATION FOR AWARDS GRANTED IN
OCTOBER, NOVEMBER & DECEMBER 2010]
